351 So. 2d 1200 (1977)
STATE of Louisiana, Appellee,
v.
Seymour FERINA, Appellant.
No. 59896.
Supreme Court of Louisiana.
November 14, 1977.
*1201 Robert F. DeJean, Sr., DeJean & DeJean, Opelousas, Louis B. Merhige, New Orleans, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., Morgan J. Goudeau, Jr., Dist. Atty., Patrick G. Quinlan, J. Wensles Parra, Jr., Asst. Attys. Gen., for plaintiff-appellee.
TATE, Justice.
By joint stipulation, it has been brought to our attention that the appellant died while this appeal was pending. The prosecution in these proceedings is therefore abated. State v. Morris, 328 So. 2d 65 (La. 1976).
Accordingly, the appeal in this case is dismissed, the judgment of conviction is vacated, and the case is remanded to the district court with instructions to dismiss the indictment.
PROSECUTION ABATED, APPEAL DISMISSED.